Citation Nr: 0827118	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
August 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection for 
bilateral hearing loss and for tinnitus.  Also in this 
decision the RO denied service connection for frozen toes.  
However, in October 2006, the RO granted service connection 
for residuals of cold weather injury to the right and left 
feet.  As this is considered a full grant of the benefits 
sought regarding the claim of entitlement to service 
connection for frozen toes, this issue is no longer in 
appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran's service treatment records, with the exception 
of his separation examination report, are unavailable for 
review and are presumed to have been destroyed in a fire at 
the National Personnel Records Center in St. Louis, Missouri, 
in 1973.  Accordingly, VA has a heightened obligation to 
assist the veteran in the development of his case, and to 
explain findings and conclusions, as well as carefully 
consider the benefit of the doubt rule when records in the 
possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  See also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).

It is evident after reviewing the record that there are 
missing private and VA treatment records that are relevant to 
the pending claims.  Regarding private records, the veteran 
reported to a VA examiner in September 2005 that he first saw 
a doctor for his hearing loss in the 1960s.  Accordingly, an 
attempt should be made to locate these pertinent treatment 
records.  38 U.S.C.A. § 5103A(b).

As far as missing VA medical records, the veteran reported 
when he filed his service connection claim in April 2005 that 
he first sought treatment with VA for his claimed 
disabilities in 1993.  The claims file is devoid of any VA 
records showing treatment in 1993.  Also, the September 2005 
VA examiner referred to VA medical records not presently on 
file.  More specifically, the examiner referred to medical 
records dated in March 2002, March 2003 and March 2004, which 
show treatment for the veteran's complaints of hearing loss.  
In short, there are no VA treatment records presently on file 
prior to 2005.  Accordingly, an attempt must be made to 
obtain these identified missing VA treatment records.  
38 U.S.C.A. § 5103A(b).  

The above-noted records are especially essential when 
considering that the September 2005 VA examiner, in rendering 
a nexus opinion, specifically noted that there was no 
documentation of a hearing loss prior to 2001 and no 
documentation of tinnitus prior to 2004.  Consequently, in 
the event that relevant treatment records prior to 2001 are 
located and associated with the claims file, a new nexus 
opinion should be obtained that takes into consideration 
these outstanding records.  38 U.S.C.A. § 5103A(d).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Contact the veteran and ask him to 
identify all medical care providers, VA 
and non-VA, who have treated him for his 
hearing loss and tinnitus disabilities 
since service, to include the private 
treatment he received in the 1960s, and VA 
treatment he received from 1993 to 
present.  Obtain copies of any outstanding 
records from all medical care providers 
identified.

2.  If and only if additional treatment 
records are received as requested above, 
an addendum medical opinion should be 
obtained from the September 2005 VA 
examiner.  The 


examiner should be asked to review and 
comment on the additional evidence of 
record, and once again opine as to whether 
it is at least as likely as not (a 50% 
degree of probability or higher) that the 
veteran's present bilateral hearing loss 
and tinnitus disabilities are related to 
his military service.  The examiner should 
also be asked to opine as to whether it is 
at least as likely as not that the 
veteran's tinnitus is proximately related 
to his hearing loss disability.  In the 
event that the September 2005 VA examiner 
is not available, the medical opinions 
should be requested from another VA 
audiology examiner.  Further examination 
of the veteran may be conducted, if deemed 
necessary.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus can be granted.  If 
either or both claims remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

